In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1265V
                                         UNPUBLISHED


    WILLIAM DORRIS,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: December 27, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Influenza (Flu)
    HUMAN SERVICES,                                           Vaccine; Shoulder Injury Related to
                                                              Vaccine Administration (SIRVA)
                        Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Jeffrey T. Sprague, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On August 21, 2018, William Dorris filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered shoulder injuries related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine he received on
October 25, 2017. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       On November 13, 2019, I issued a finding of fact determining that Petitioner’s
October 25, 2017 flu vaccine was administered intramuscularly into his left deltoid.
Finding of Fact, issued Nov. 13, 2019 (ECF No. 24).

       On December 23, 2019, Respondent filed his Rule 4(c) report (ECF No. 25). In
the Rule 4(c) report, Respondent states that he accepts my fact ruling as law of the
case for purposes of further proceedings. Rule 4(c) report at 6. Respondent concludes:

      In light of the Chief Special Master’s fact ruling, and medical record
      evidence submitted in this case, it is concluded that petitioner suffered a
      Table SIRVA injury. In addition, petitioner suffered the residual effects of
      his condition for more than six months. 42 U.S.C. § 300aa-11(c)(1)(D)(i).
      Therefore, based on the record as it now stands and subject to his right to
      appeal the Finding of Fact and Conclusions of Law, respondent does not
      dispute that petitioner has satisfied all legal prerequisites for
      compensation under the Act. See 42 U.S.C. § 300aa-13.

Respondent’s Rule 4(c) report at 6.
       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master